DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/EP2018/057066, being filed on March 20, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/500,137, filed on October 2, 2019.

Information Disclosure Statement
The information disclosure statements filed October 2, 2019 & September 10, 2020 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on October 2, 2019.  These drawings are approved.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in lines 5-8, the abstract contains a run on sentence, which is improper language for the abstract.  The applicant should correct all instances of run on sentences, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanescu (Pat Num 6,784,802).  Stanescu discloses a method and apparatus (Figs 1-2) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hanses (DE Pat Num 10 2010 009804) in view of Hennemann (Pat Num 4,940,431).  Hanses discloses an electrical connection terminal (Fig 3) having a reduced installation space requirement and marking or labeling of the connection terminal (Paragraph 4).  Hanses discloses a series terminal assembly (32) comprising (a) at least two series terminals (three 36s) each including at least one conductor connection device (three 30s).  With respect to claim 29, Hanses discloses that the at least one connection device (three 30s’) comprise a push in connector (10, Paragraph 22)
	While the series terminal assembly (32) has identifying marks (14) for identifying the type and location of the termination when it is actuated by the actuating lever (10, Paragraph 6), however, Hanses doesn’t necessarily disclose (b) an illumination device arranged adjacent to at least one conductor connection device of each series terminals (claim 27), nor the illumination device comprises a reflector (claim 28).
	Hennemann teaches a series terminal assembly (Figs 1-2) which is easily visible and accessible (Col 3, lines 50-55).  Specifically, Hennemann teaches a series terminal (Fig 1) comprising at least one conductor device (7-10), wherein the surface adjacent the at least one conductor device (7-10) comprises an illumination device (13), such as an LED (i.e. LED contain glass housing which reflect light) that illuminates when the circuit condition (i.e. when the conductor is connected, Col 4, lines 58-64).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the series terminal assembly of Hanses to comprise the series terminals comprising LEDs configuration as taught by Hennemann because Hennemann teaches that such a configuration provides a series terminal .
Claim 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Henke et al (WO Pat Num 2015/150075, herein referred to as Henke) in view of Eisert et al (Pat Num 8,460,038, herein referred to as Eisert).  Henke discloses a terminal assembly (Figs 1-3d) that has an easily manageable plug in arrangement which eliminates this deficiency and which therefore enables the input side slots to be connected to one another without thereby also connecting the output side slots and vice versa (Paragraph 6).  Specifically, with respect to claim 30, Henke discloses terminal assembly (3, Figs 1-3d)  comprising (a) at least one terminal block (20) including at least two input plug-in slots (21), at least two output plug-in slots (22), and a configuration slot (23), wherein said configuration slot (23) including a configuration plug-in slot (11) for each input plug-in slot (21) and for each output plug-in slot (22), wherein said configuration plug-in slot (11) including a conductor connection device (plug in connector) for connection with a conductor (6, Paragraph 49).  With respect to claim 32, Henke discloses that the terminal assembly (3) further comprises a base (31) connected between said terminal block (201 & 202) and said housing (341 & 342).  With respect to claim 33, Henke discloses that the terminal assembly (3) may further comprising a bracket (352) connected with one of said terminal block (201 & 202) and said base (31).   With respect to claim 3, Henke discloses a terminal assembly (3) further comprising a pair of terminal blocks (201 & 202) connected with a base (31) for mounting on a rail (Paragraph 22).  With respect to claim 35, Henke discloses that said plug-in slots (21 & 22) define a plug connector (plug, Paragraph 29), a plurality of adjacent plug connectors .
	However, Henke doesn’t specifically disclose the terminal assembly (3) (b) at least one electrical functional component connected with at least a portion of one of said input and output plug-in slots (claim 30), nor the functional component comprises at least one switch (claim 31), nor the terminal assembly further comprising a bracket extending around said electrical functional component (claim 33).
	Eisert teaches a modular terminal block (Figs 1-12) in which mounting of the tests and switching accessories can take place easily and flexibly, while also ensuring that the modular terminal  and modular terminal block can be easily matched to a host of different applications (Col 2, lines 14-22).  Specifically, with respect to claims 30, 31, & 33, Eisert teaches a modular terminal assembly (Fig 12) comprising a series terminal (1) two input slots (8, 9, 10 on the left side) and two output slots (8, 9, 10 of the right side) housed within a terminal housing (3), wherein the series terminal (1) comprising at least one electrical functional component, such as a switching bridge (13), comprising a bracket (19) extending around the electrical functional component (13, Col 5, lines 19-39, i.e. the component 13 is inserted in holes 14, 15, 16 of the second part 19 of the busbar 4).
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various terminal assemblies.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 21, 2021